Vinje, J.
The trial court faced a situation by no means uncommon in jury cases. He felt that, in view of the very persuasive evidence to the effect that the hiring was by the season at $4,000, justice had not been done, and yet he felt, in view of defendants’ contradiction of such evidence, he ought not to change the first finding of the jury and render judgment for plaintiff, but that he would set aside the verdict and grant a new trial. He could not allow a pro rata compensation for the completed work as asked by the defendants because there was evidence that the work was delayed by reason of the defendants’ failure to furnish material and there was no evidence of the reasonable value of the services rendered. So he granted a new trial. His discretion in that respect cannot be disturbed.
In view of the evidence of several witnesses besides plaintiff’s to the effect that the hiring was by the season for $4,000, and the admission of the defendants to the same effect both orally and in a letter to the state highway commission, the defendants certainly cannot complain because the court granted them another opportunity to go before a jury on .such issue.
By the Court. — Order affirmed.